STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

THREE      RIVERS      COMMONS          OWNER' S                               NO.    2021   CW     1469
ASSOCIATION,            INC.


VERSUS


DONNA      GRODNER,          ET   AL                                          JANUARY      26,    2022




In   Re:          Donna        Grodner,         applying         for    supervisory        writs,     21st
                  Judicial             District       Court,       Parish     of     Livingston,       No.

                  171319.




BEFORE:          McCLENDON,            WELCH,        AND    THERIOT,    JJ.



        WRIT      DENIED.


                                                           PMc
                                                           MRT


        Welch,         J.,     concurs         and    would      deny   the   writ    on   the    showing
made.




COURT      OF   APPEAL,           FIRST   CIRCUIT




 41EEP/     UTY
                FOR
                      CLERK
                       THE
                                  OF
                               COURT
                                       COURT